DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12, 17-19 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yie (US 6,179,574).Regarding Claim 1:In Figures 1-3 Yie discloses a rotatable piston assembly (see column 4, lines 33-39) for a reciprocating piston type hydraulic machine (100), the rotatable piston assembly comprising: a rotatable piston (109) configured for a controlled rotation and configured to reciprocate within a cylinder bore (110) of the reciprocating piston type hydraulic machine along a cylinder bore axis (axial axis depicted in Figure 2B) of the cylinder bore Regarding Claim 2:In Figures 1-3 Yie discloses a rotatable piston assembly, wherein the reciprocating piston type hydraulic machine (100) is an axial piston machine (as evident from Figures 1-2) comprising a rotating swash mechanism (rotating cam disk 104), a stationary cylinder block (103), and a rotatable shaft (107) coupled to the rotating swash mechanism (as seen in Figure 1).Regarding Claim 3:In Figures 1-3 Yie discloses a rotatable piston assembly, wherein rotation of the rotatable shaft (107) is configured to rotate the rotating swash mechanism (see column 3, lines 46-49), and rotation of the rotating swash mechanism (104) is configured control a rotation of the rotatable piston (109) about the cylinder bore axis during reciprocation of the rotatable piston in the cylinder bore (as the cam disk 104 rotates, the slidably engaged pistons are rotated by a corresponding angle and are also reciprocated within each piston bore 110, see column 4, lines 33 to 44 and Figures 1-2C).Regarding Claim 4:In Figures 1-3 Yie discloses a rotatable piston assembly, wherein the rotating swash mechanism (104) comprises a rotating swashplate (104) comprising a proximal surface (121), the rotatable piston (109) comprising: a distal angled surface (122) angled with respect to a piston axis (see Figures 2A-2C), the distal angled surface (122) of the rotatable piston configured to interface (via thrust bearing 114) and rotate with respect Regarding Claims 20 and 22:In Figures 1-3 Yie discloses a rotatable piston assembly, the rotatable piston comprising: a valve passage (116 or 117) including an opening (extremity of 116 of 117 closer to proximal end) disposed at a proximal end of the rotatable piston (see Figures 2A-2C), and an integral valve port  (or paid of integral valve ports per claim 22) (port formed between either 116 to 123 or 117 to 123) in fluid communication with the valve passage (116 or 117), the integral valve port configured to provide a passage for fluid flow in one of a first direction and a second direction opposite the first direction to respectively act as one of a pump and a motor (in one direction as explained in detail with respect to Figure 1, the fluid transfer apparatus functions as a pump. However, the flow may be reversed to operate this pump as a motor as explained in column 6, lines 25-36. In both cases, the integral valve port(s) will communicate fluid in one direction).Regarding Claim 21:In Figures 1-3 Yie discloses a rotatable piston assembly, the rotatable piston assembly comprising: a manifold (101, 103) comprising an inward cylinder block port (113) and an outward cylinder block port (98), the inward cylinder block port circumferentially disposed with respect to the outward cylinder block port such that the inward cylinder block port and the outward cylinder block port are disposed on opposite sides of the rotatable piston disposed in the cylinder bore (located on radially opposite sides of the piston 109); and the integral valve port (formed in 116 or 117) configured to one of seal .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 6,179,574) in view of Nelson (US Patent No. 6,799,953).Regarding Claim 5:In Figures 1-3 Yie discloses a rotatable piston assembly, wherein the rotating swash mechanism (104) is a rotating swashplate (104) comprising a proximal surface (121).Yie fails to disclose the remaining claimed structure of the rotatable piston. However, in Figures 2-3, Nelson discloses a similar axial piston pump (18) wherein the rotating swash mechanism (50) is a rotating swashplate (50) comprising a proximal Regarding Claims 7-8 and 13:The phrase constrained joint interface includes interfaces such as a revolute joint interface and so claims 7 and 13 (and claim 8 as it pertains to a revolute joint) would be rendered obvious by the rejection presented above for claim 5. Regarding Claim 14:Yie as modified by Hutto discloses a rotatably piston assembly, wherein Yie further .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 6,179,574) in view of Hutto (US Patent No. 7,887,302).Regarding Claim 5:In Figures 1-3 Yie discloses a rotatable piston assembly, wherein the rotating swash mechanism (104) is a rotating swashplate (104) comprising a proximal surface (121).Yie fails to disclose the remaining claimed structure of the rotatable piston. However, in Figures 1, Hutto discloses a similar axial piston pump (10) wherein the rotating swash mechanism (18) is a rotating swashplate (18) comprising a proximal surface (60), and the piston (20) comprises a piston revolute joint interface (70,66) disposed at a distal end of the rotatable piston (see Figure 1), the piston assembly further comprising: a slipper assembly (66, 62), the slipper assembly 66) comprising: a Regarding Claim 6:Yie as modified by Hutto discloses a rotatably piston assembly, wherein the slipper assembly (66) further comprises a slipper ring (62) configured to be disposed around the slipper neck to maintain a fit between the piston revolute joint interface and the slipper revolute joint interface (ensures radial fit between the revolute joint interfaces at certain positions).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 discloses an integral valve port in communication with the lubrication port of the rotatable piston. As explained in claim 14, Yie discloses a lubrication port (123) that communicates with a pair of hydrostatic pockets (116 and 117). The ports between the hydrostatic pockets and the lubrication port were indicated as a pair of pocket lubrication ports in claim 14 and so cannot serve as the integral valve port as claimed in claim 15. There would be no reason to further modify Yie to add this integral valve port since the pocket lubrication ports would serve as the integral valve ports. 
Claim 16 is also allowable by virtue of its dependence on claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US 20130139679) discloses an axial piston pump.Smith (US 6217289) discloses an axial piston pump.Lee (US 5167181) discloses a fluid transfer device with a rotatable piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746